Citation Nr: 0610406	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized guerilla service from May 1945 to 
October 1945.  The appellant has indicated she is the 
veteran's daughter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for cause of the veteran's death.


FINDINGS OF FACT

1.  The veteran died in August 2002.  The immediate cause of 
death was listed as sepsis; cardiorespiratory arrest with an 
antecedent cause of pneumonia, urinary tract infection and an 
underlying cause of sepsis.  

2.  At the time of the veteran's death, he was service 
connected for residuals of shrapnel wound to the left thigh 
with injury to Muscle Group XIV, which was evaluated as 
10 percent disabling, and healed scars on the eyebrow and 
left forehead, which was noncompensably disabling.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service, to include 
the service-connected residuals of shrapnel wound to the left 
thigh with injury to Muscle Group XIV and/or healed scars on 
the eyebrow and left forehead.  


CONCLUSION OF LAW

Service connection for cause of the veteran's death is not 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.301, 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in her possession that 
pertains to the claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The VCAA 
requires notice to a claimant of how a VA service connection 
claim may be substantiated as to all five elements of such a 
claim, including degree of disability and effective date of 
disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the September 2002 and December 2003 letters.  
VA informed the appellant that in order to substantiate a 
claim for service connection for cause of the veteran's 
death,  the evidence needed to show the cause of the 
veteran's death, a disease or injury in service, and a 
relationship between the cause of death and the disease or 
injury in service.  Additionally, it is clear that the 
appellant is aware of the evidence necessary to substantiate 
her claim.  She states that the veteran's service-connected 
shrapnel wounds and scar on the eyebrow and forehead had a 
relationship to the cause of the veteran's death.  This 
allegation, if true, would substantiate her claim for service 
connection for cause of the veteran's death.

As to informing the appellant of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf, in the 
December 2003 letter, VA informed her it had a duty to obtain 
any records held by any federal agency.  It also informed her 
that on her behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such 
as records from private doctors and hospitals.  The RO told 
the appellant that she could obtain private records herself 
and submit them to VA.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.  The 
September 2002 letter addressed VA's duty to assist in 
obtaining evidence to support the appellant's claim; however, 
the part addressing who bears what responsibility for 
obtaining evidence was not as clear.  

Assuming, without deciding that the September 2002 letter did 
not fully explain who bore what responsibility for obtaining 
evidence, the Board will address whether the appellant was 
prejudiced by the fact that the VCAA-compliant letter was not 
provided to her before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits, as required by 38 U.S.C.A. § 5103(a).  See 
Pelegrini II, supra.  Any defect with respect to the timing 
of the VCAA notice requirements was harmless error.  The 
content of the December 2003 letter provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  She was provided an opportunity at that time to 
submit additional evidence.  She did not submit additional 
evidence.  Additionally, she was provided a statement of the 
case in February 2004, which provided her an additional 60 
days to submit additional evidence or argument.  She 
submitted additional evidence in March 2004.  Another 
supplemental statement of the case was issued in April 2004, 
which also allowed her an additional 60 days to submit 
evidence.  She did not submit any evidence.  Thus, the Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this appeal, the appellant was given notice of what type 
of information and evidence she needed to substantiate her 
claim for service connection for cause of the veteran's 
death, but she was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
benefit if the claim should be granted.  See Dingess/Hartman, 
supra.  Even though the notice was inadequate on this 
element, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death, as will be explained below.  As a result, 
any question as to the appropriate effective date to be 
assigned is moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained a summary of the veteran's treatment at the 
hospital where he died.  The appellant submitted an 
additional private medical record.  

Although an opinion was not obtained in connection with the 
appellant's claim for service connection for cause of the 
veteran's death, Board finds that VA was not under an 
obligation to provide an examination, as such was not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
evidence does not indicate that the veteran's death may be 
associated with his service-connected disabilities or his 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran was service connected for residuals of a shrapnel 
wound and residual scars on his face, the appellant has not 
brought forth evidence, other than her lay statements, 
suggestive of a causal connection between the veteran's death 
and either or both of his service-connected disabilities or 
of a causal connection to service.  The RO informed her that 
she would need medical evidence of a relationship between the 
veteran's death and service, to include a service-connected 
disability, and the appellant has not provided such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the 
appellant.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Cause of Death

During the veteran's lifetime, he was service connected for 
residuals of shrapnel wound to the left thigh with injury to 
Muscle Group XIV, which was evaluated as 10 percent 
disabling, and healed scars on the eyebrow and left forehead, 
which was noncompensably disabling.  The appellant alleges 
that the causes of the veteran's death had some sort of 
relationship to the veteran's service-connected disabilities.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.312 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The veteran's death certificate indicates that the 
immediate cause of death was listed as sepsis; 
cardiorespiratory arrest with an antecedent cause of 
pneumonia, urinary tract infection and an underlying cause of 
sepsis.  The veteran was service connected for residuals of a 
shrapnel wound to the thigh and residual scars on the face, 
but there is no competent evidence of record to show that 
either service-connected disability was either the principal 
or the contributory cause of death.  The death certificate is 
silent as to residual wounds to the thigh or face as being 
any part of the veteran's death.

The terminal hospital summary shows the veteran had developed 
body weakness, cough, and fever approximately three days 
prior to admission to the hospital.  It was noted that the 
veteran had been there six prior times with similar 
complaints.  He died on the third day of this 
hospitalization.  There is no evidence between the time the 
veteran was discharged from service until his death upon 
which to establish that the veteran may have developed these 
conditions in close proximity to his service.  Stated 
differently, the first showing of the diseases or 
disabilities, other than pneumonia, which contributed to his 
death is at the time of the veteran's death, which is many 
years later.  Pneumonia was first shown in 1976, which also 
is too remote from service to support a finding that it may 
have been incurred in service.  Additionally, the appellant 
submitted a medical certificate, which showed the veteran had 
been diagnosed with benign prostatic hypertrophy in 1999.  
There is no competent evidence that such was incurred in 
service, related to the service-connected disabilities, or 
even had an impact on the veteran's death.  The evidence does 
not support a finding that the causes of death listed on the 
death certificate were incurred in or aggravated by service, 
to include as being due to the service-connected residual 
shrapnel wounds and scars on the face, particularly when 
there is no competent evidence to establish such a 
relationship.  

The Board recognizes that the appellant believes the 
veteran's service-connected disabilities contributed to his 
death and does not question her sincerity in attempting to 
make that connection.  However, as a lay person, she does not 
have the requisite knowledge of medical principles that would 
permit her to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In sum, there is no competent evidence that the veteran's 
service-connected disabilities contributed substantially or 
materially to death, that it combined to cause death, or that 
it aided or lent assistance to the production of death.  
Moreover, the evidence of record does not establish that 
sepsis; cardiorespiratory arrest, pneumonia, or urinary tract 
infection were incurred in or aggravated by service or 
otherwise due to service.  Accordingly, for the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


